Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III DETAILED ACTION

1.    This office action is in response to Applicant's communication filed March 07, 2019.  Claims 1-20 are presented for examination and pending in the application.

2.  	The Information Disclosure Statement filed March 07, 2019 have been reviewed and considered by the Examiner.
3.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
5.	Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Witt (USPN: 6,199,154) in view of Byun (USPGPUB: 2020/0125285). 
 	As per claim 1, Witt teaches the invention as claimed including a computer-implemented method for determining a logical address of an oldest load request (e.g. see column 7, lines 57 et seq.), the method comprises creating an M number of miss request registers and an N number of stations in a load/store unit of the processor; for example, Witt teaches creating 96 entry miss buffers for buffering load memory operations which miss D-cache 38 and 32 entry store data buffers (e.g. see column 12, lines 48 et seq.), detecting each level 1 (L1) cache miss in response to respective load requests; for creating 96 entry miss buffers for buffering load memory operations which miss D-cache 38 and 32 entry store data buffers (e.g. see column 12, lines 48 et seq.), noting that Witt further teaches the data relates to the miss address associated with the age of the cache miss, e.g. the fetch unit previously selected for fetching from the first instruction cache but which missed in the first instruction cache e.g. see Witt’s claim 11, column 29, lines 64-67), Witt further discloses storing logical memory addresses of the requested loads in respective stations based on an age of the load requests; for example, Witt teaches creating 96 entry miss buffers for storing load memory operations which miss D-cache 38 and 32 entry store data buffers wherein load memory operations are known to include logical address since the address 
	As per claim 2, Witt discloses the M number of miss request registers is greater than the N number of stations, for example,  Witt teaches creating 96 (M) entry miss buffers for buffering load memory operations and 32 (N) entry store data buffers (e.g. see column 12, lines 48 et seq.).
 	As per claim 8, Witt discloses a system for determining a logical address of an oldest outstanding load request, the system comprises a processor 10 communicatively coupled to a memory I-cache 14/16 or D-cache 38 (e.g. see figure 1, column 4, lines 43 et seq., column 7, lines 57 et seq.), the processor 10 configures to create an M number of miss request registers and an N number of stations in a load/store unit of the processor; for example, Witt teaches creating 96 entry miss buffers for buffering load memory operations which miss D-cache 38 and 32 entry store data buffers (e.g. see column 12, lines 48 et seq.), 
	As per claim 9, Witt discloses the M number of miss request registers is greater than the N number of stations, for example,  Witt teaches creating 96 (M) entry miss buffers for buffering load memory operations and 32 (N) entry store data buffers (e.g. see column 12, lines 48 et seq.).
	As per claim 15, see arguments with respect to claims 1 and 8.  Witt and Byun disclose the invention as claimed; the combination of Witt and Byun however do not particularly disclose the computer product comprising a computer readable storage medium having program instructions embodied therewith, the instructions executable by a processor to cause the processor to perform operations of claim 1 as being detailed above.  However, one of ordinary skill in the art would have 
	As per claim 16, Witt discloses the M number of miss request registers is greater than the N number of stations, for example,  Witt teaches creating 96 (M) entry miss buffers for buffering load memory operations and 32 (N) entry store data buffers (e.g. see column 12, lines 48 et seq.).

Allowable subject matter
6. 	Claims 3, 10 and 17 are objected to as being dependent upon rejected based claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-7, 11-14 and 18-20 


Conclusion
7.  The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 


TVT/February 11, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135